DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,2,7,83,85-89 are rejected under 35 U.S.C. 103 as being unpatentable over Farber (WO 2014/007926 A1, as cited on form PTO-1449) in view of Sakuse et al. (JP 2007185149 A ) and Jones et al. (AU 662192 B2).
 	For claim 1, Farber teaches an ephemeral substrate material (para. 0027, slow degrading and fast degrading characteristics) for growing oysters or for modifying the structure of a submerged and/or intertidal bottom, the ephemeral substrate material comprising a biodegradable fiber (para. 0027, the organic materials such as coconut fiber) that is shaped into reef buds, reef plate, reef honeycomb, and boulder-like materials (para. 0009), and a binder comprising a mineral-based hardening agent (para. 0035, the cement), wherein the fiber is impregnated with the binder. 
Farber is silent about the ephemeral substrate material being in a netting, cloth, fabric, or twine, hence, wherein the netting, cloth, fabric, or twine is impregnated with the binder, and is in the shape of: (c) corrugated panels or corrugated sheets; wherein the substrate material degrades within about 2-24 months in estuarine water.
Sakuse et al. teach an artificial reef comprising of biodegradable netting or twine (fig. 1 and para. 0014,0016, “a linear body is crimped and intertwined as if it is found in an instant dried noodle can be obtained”) made out of plant fibers (para. 0019,0020). 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ephemeral substrate material of Farber be made into the form of a netting or twine as taught by Sakuse et al. in order to provide strong and stable anchor for the animal to attach thereto (as taught by Sakuse et al.). 
 	Jones et al. teach an artificial reef comprising a substrate material being in the shape of corrugated panels or corrugated sheets (figs. 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ephemeral substrate material of Farber as modified by Sakuse et al. be made into the shape of corrugated panels or corrugated sheets as taught by Jones et al. in order to provide spaces or gaps due to the corrugation for the animal to settle and hide.  
	As for the limitation of “wherein the substrate material degrades within about 2-24 months in estuarine water”, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the substrate material of Farber as modified by Sakuse et al. and Jones et al. degrades within about 2-24 months in estuarine water, depending on how fast or slow the user wishes the substrate material to degrade and depending on where the substrate material is placed and the environmental condition imposed on the material. For example, if place in saltwater versus freshwater, the saltwater could potentially erode the material faster than freshwater due to the salt content. 
	For claim 2, Farber as modified by Sakuse et al. and Jones et al. teaches the ephemeral substrate material for growing oysters or for modifying the structure of a submerged bottom of claim 1, and further teaches wherein the binder is cement or is cement-based (para. 0035 of Farber, the cement).  
	For claim 7, Farber as modified by Sakuse et al. and Jones et al. teaches the ephemeral substrate material for growing oysters or for modifying the structure of a submerged bottom of claim 1, and further teaches wherein the biodegradable netting, cloth, fabric. or twine is made from a natural organic fiber (para. 0027 of Farber, the coconut fibers are natural organic fibers; noting also that Sakuse et al. teach hemp in the abstract).  
	For claim 83, Farber as modified by Sakuse et al. and Jones et al. teaches the ephemeral substrate material for growing oysters or for modifying the structure of a submerged bottom of claim 7, but is silent about wherein the natural organic fiber is selected from the group consisting of burlap, jute, sisal, hemp, bamboo, and palm leaf.  In addition to the above, Sakuse et al. teach using hemp as the natural organic fiber or plant fiber (see abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use hemp as further taught by Sakuse et al. as the preferred natural organic fiber in the material of Farber as modified by Sakuse et al. and Jones et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (for environmental reason).  In re Leshin, 125 USPQ 416.
	For claim 85, Farber as modified by Sakuse et al. and Jones et al. teaches the ephemeral substrate material for growing oysters or for modifying the structure of a submerged bottom of claim 1, and further teaches wherein the binder is a cement/water mixture (implied in Farber because there is always water mixed with cement to create the adhesive). However, in the event that applicant disagrees with the examiner’s assessment that Farber teaches water/cement, Sakuse et al. teach water/cement binder to bind the plant fibers to make the netting (various paragraphs of the translation, for example, para. 0017). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have water/cement mixture as further taught by Sakuse et al. in the binder of Farber as modified by Sakuse et al. and Jones et al., in order to provide for ease of handling because water is notoriously well-known to be mixed with cement to modify the consistency or flow of the cement mixture. 
	For claim 86, Farber as modified by Sakuse et al. and Jones et al. teaches the ephemeral substrate material for growing oysters or for modifying the structure of a submerged bottom of claim 85, but is silent wherein the cement water mixture is in the range of about a 1:2 to about a 3:1 ratio by weight of cement to water.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the cement water mixture of Farber as modified by Sakuse et al. and Jones et al. be in the range of about a 1:2 to about a 3:1 ratio by weight of cement to water, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the user’s preference for the modification of consistency or flow of the cement/water mixture and the adhesive property desired).  In re Aller, 105 USPQ 233.  	
	For claim 87, Farber as modified by Sakuse et al. and Jones et al. teaches the ephemeral substrate material for growing oysters or for modifying the structure of a submerged bottom of claim 86, but is silent wherein the cement/water mixture is in the range of about a 1:1 ratio by weight of cement to water.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the cement water mixture of Farber as modified by Sakuse et al. and Jones et al. be in the range of about a 1:1 ratio by weight of cement to water, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the user’s preference for the modification of consistency or flow of the cement/water mixture and the adhesive property desired).  In re Aller, 105 USPQ 233.  
 	For claim 88, Farber as modified by Sakuse et al. and Jones et al. teaches the ephemeral substrate material for growing oysters or for modifying the structure of a submerged bottom of claim 1, but is silent wherein the biodegradable netting, cloth, fabric, or twine is impregnated with the binder in the range of about 1:10 to about 3:4 weight ratio of biodegradable netting. cloth, fabric. or twine to dry powdered binder.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the biodegradable netting, cloth, fabric, or twine of Farber as modified by Sakuse et al. and Jones et al. be impregnated with theIn re: Lindquist et al.Application No.: 15/556,233Filing Date: September 6, 2017 Page 5binder in the range of about 1:10 to about 3:4 weight ratio of biodegradable netting, cloth, fabric, or twine to dry powdered binder, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the consistency or binding amount the user wishes to have) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233. NOTE that Farber teaches cement which is considered a dry powdered binder.
	For claim 89, Farber as modified by Sakuse et al. and Jones et al. teaches the ephemeral substrate material for growing oysters or for modifying the structure of a submerged bottom of claim 88, but is silent wherein the biodegradable netting, cloth, fabric, or twine is impregnated with the binder in the range of about 1:8 to about 1:2 weight ratio of biodegradable netting, cloth, fabric, or twine to dry powdered binder.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the biodegradable netting, cloth, fabric, or twine of Farber as modified by Sakuse et al. and Jones et al. be impregnated with the binder in the range of about 1:8 to about 1:2 weight ratio of biodegradable netting, cloth, fabric, or twine to dry powdered binder, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the consistency or binding amount the user wishes to have) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Farber as modified by Sakuse et al. and Jones et al. as applied to claims 1-2 above, and further in view of Ortego et al. (US 20070107663 A1).
 	For claim 80, Farber as modified by Sakuse et al. and Jones et al. teaches the ephemeral substrate material for growing oysters or for modifying the structure of a submerged bottom of claim 2, but is silent about wherein the cement is or comprises Portland cement.  
 	Ortego et al. teach a substrate material for oyster cultivation comprising Portland cement for a binder to bind the ingredients in the material together (para. 0018,0019). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ Portland cement as taught by Ortego et al. as the preferred cement in the substrate material of Farber as modified by Sakuse et al. and Jones et al. in order to provide a high calcium content without exhibiting excessive high pH level (para. 0019 of Ortego).
Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over Farber as modified by Sakuse et al. and Jones et al. as applied to claims 1-2 above, and further in view of Gehrmann et al. (US 5199377 A).
 	For claim 81, Farber as modified by Sakuse et al. and Jones et al. teaches the ephemeral substrate material for growing oysters or for modifying the structure of a submerged bottom of claim 2, but is silent about wherein the binder further comprises hydrated lime.
	Gehrmann et al. teach a substrate material for an artificial reef comprising hydrated lime as a binder (see Table 1 ingredients for the material). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ hydrated lime as taught by Gehrmann et al. as the preferred binder in the substrate material of Farber as modified by Sakuse et al. and Jones et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (both types of binder would result in binding the ingredients together to make the artificial reef) as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
Claims 82,90,91 are rejected under 35 U.S.C. 103 as being unpatentable over Farber as modified by Sakuse et al. and Jones et al. as applied to claim 1 above, and further in view of Buchenroth (US 20050238431 A1).
 	For claim 82, Farber as modified by Sakuse et al. and Jones et al. teaches the ephemeral substrate material for growing oysters or for modifying the structure of a submerged bottom of claim 1, but is silent about wherein the binder is produced by calcium carbonate depositing microorganisms.  
	Buchenroth teach a substrate material for an artificial reef comprising a binder that is produced by calcium carbonate depositing microorganisms (para. 0036, noting that calcium carbonate is naturally produced by marine organisms).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ calcium carbonate depositing microorganisms as taught by Buchenroth as the preferred binder in the substrate material of Farber as modified by Sakuse et al. and Jones et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (both types of binder would result in binding the ingredients together to make the artificial reef) as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
	For claim 90, Farber as modified by Sakuse et al. and Jones et al. teaches the ephemeral substrate material for growing oysters or for modifying the structure of a submerged bottom of claim 1, but is silent about colored or fluorescent small durable particles or durable materials. In addition to the above, Buchenroth teaches using dyes added to the concrete which includes sand to further enhance the look of the reef (para. 0036).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include colored or fluorescent small durable particles or durable materials as taught by Buchenroth in the substrate material of Farber as modified by Sakuse et al. and Jones et al. in order to enhance the appearance of the substrate material. 
	For claim 91, Farber as modified by Sakuse et al., Jones et al., and Buchenroth teaches the ephemeral substrate material for growing oysters or for modifying the structure of a submerged bottom of claim 90, and further teaches wherein the colored or fluorescent small durable particles or durable materials are colored sands (para. 0036 of Buchenroth, the concrete include sand and when the dye is added, the sand will be colored sand). Note that Farber also teaches sand, thus, with the dye teaching from Buchenroth, the sand of Farber would also be colored sand. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,2,7,80-83,85-91 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  However, since Farber is relied on, the examiner will address pertinent arguments for Farber. In addition, the examiner will address the Declarations that pertain to Farber. 
 	Applicant argued that Farber is explicitly not directed to an ephemeral substrate. Farber describes previous artificial reefs as unsuccessful because they "do not generate permanent structures which are the basic foundations of a marine ecosystem." The Examiner states that Farber describes using biodegradable material and appears to allege that Farber's "hard and stable coral reef foundation" could degrade within 2-24- months, depending on the environmental conditions. Applicant respectfully disagrees. This is pure speculation by the Examiner that is not based on any teachings in Farber. Farber is directed to artificial reefs that are "permanent structures, which are the basic foundations of a marine ecosystem" (para. 7) and so, does not describe or suggest methods of forming ephemeral substrate material that degrades within about 2-24 months in estuarine water.

	Farber does teach an ephemeral substrate material because para. 0027 stated that Farber wishes to use organic components that are slow degrading and fast degrading characteristics. Thus, within the scope of “comprising”, at least the fast degrading components would meet the ephemeral limitation. Noting that the claimed limitation does not indicate the whole substrate material degrades or a portion of the material degrade. Thus, one can interpret a portion of the material will degrade due to environmental factors such as the water itself, waves, animals nibbling on the material, etc. The fact that Farber is interested in degradation is important because he does not want the structure to be there permanently as suggested by applicant. Farber even use at least 40%-60% of the degrading components, which is a lot in the mixture. Thus, if he had wanted a “permanent structure”, then why would he wish to use components that will degrade fast and at least 60% of that component in his material? Certainly, this would not create a “permanent structure”. 
	In addition, it is not “pure speculation” by the examiner’s statement of depending on the environmental conditions because it is of factual evidence. There are numerous articles and scientific evidences that conclude environmental conditions such as weather, waves, salinity content in water, animal nibbling on the reef, etc. that can degrade the substrate material faster than intended. Even applicant acknowledges this because on page 10 of the specification, applicant stated that degradation depends on various factors such as salt content in the water. This is something that applicant did not discover because it is notoriously well-known.
	 Moreover, Farber employs similar material as applicant, thus, these material would degrade or can degrade within the 2-24 months range as claimed, depending on the environmental conditions where the user places the material. For example, if place in saltwater versus freshwater, the saltwater could potentially erode the material faster than freshwater due to the salt content. Applicant also acknowledges this factual knowledge and not “speculative” knowledge on page 10 of the specification. Clearly, other environmental conditions would hindered how long the material would last. For example, waves or wind can erode the material over time, and thus, if placed in a high wave area, clearly the material will erode or can erode within the time range as claimed. Also, certain fish such as parrot fish loves to nibble on the reef, so since Farber’s reef is natural, the parrot fish would nibble on the material and degrades it faster. 
	Furthermore, applicant is arguing non-structural entity (time) and not of structural entity because Farber teaches natural components in his substrate material that will degrade over time. However, time is an entity that one cannot determined because there are various environmental factors that can impeded on the material for it to degrade faster or slower. If the material was to be placed in a building where there is no environmental factors influencing on the material, the material would last more than 2-24 months. 
Applicant argued that the Examiner further speculates that the Farber material could potentially erode faster in saltwater compared to freshwater. Applicant notes that this is irrelevant as the present claims recite that the substrate material degrades within about 2-24 months in estuarine water. Degradation time in saltwater or freshwater does not matter. Further, the Examiner states that it would have been obvious to have the Farber material degrade within about 2-24 months but provides no reasoning or explanation of why this would be and does not point to any disclosure in the cited art that teaches or suggests this. 

 	This is not irrelevant because it does matter if saltwater acts on the material. As stated above, applicant stated so on page 10 of the specification that degradation would depend on placing the material in a higher salt content or not. Thus, because Farber is concern with fast and/or slow degrading per para. 0027, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the substrate material of Farber as modified by Sakuse et al. and Jones et al. degrades within about 2-24 months in estuarine water, depending on how fast or slow the user wishes the substrate material to degrade and depending on where the substrate material is placed and the environmental condition imposed on the material. For example, if place in saltwater versus freshwater, the saltwater could potentially erode the material faster than freshwater due to the salt content.
	Farber does not have to state this word-for-word because one ordinary skill in the art reviewing Farber’s teaching can articulate a reasonable rationale based on common sense and ordinary ingenuity that are gleamed from Farber’s teaching. 
	The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art. 
"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
 	The examiner has provided a clear articulated reasoning as to why one of ordinary skill in the art would conclude that the material used in Farber would degrade within 2-24 months, depending on how fast or slow the user wishes the substrate material to degrade and depending on where the substrate material is placed and the environmental condition imposed on the material. For example, if place in saltwater versus freshwater, the saltwater could potentially erode the material faster than freshwater due to the salt content. This is clearly a case of intangible realities such as common sense and ordinary ingenuity as stated above KSR Int'l Co. v. Teleflex Inc.


Discussion of the declarations
Declaration of Rachel Gittman
The declaration of Rachel Gittman under 37 CFR 1.132 filed 4/8/2022 is insufficient to overcome the rejection of claims 1,2,7,80-83,85-91 based upon Farber, alone, or as modified with other cited prior arts, as set forth in the last Office action because:  the showing is not commensurate in scope with the claims, and facts presented are not germane to the rejection at issue. 
While the declaration is informative, it failed to discussed the claimed limitation. The declaration discusses Oyster Catcher but it is unclear what is claimed in this Oyster Catcher and if this Oyster Catcher is relevant to the claimed invention of corrugated panels or sheets made out of the components as claimed in at least claim 1. In addition, the declaration does not discuss how Farber, alone, or in view with other cited prior art, do not teach the claimed invention and provides factual evidence against Farber. Moreover, it appears that the declaration is merely an opinion declaration on how Rachel Gittman believes that the Oyster Catcher is a great product compare with the standard bagged shells and cast concrete and not compared with the prior art as employed in the rejection. The declaration appears to mainly discuss how satisfy and content the user is with the Oyster Catcher products over standard products, which is insufficient to overcome the rejection.
Declaration of Pat Donovan-Brandburd
The declaration of Pat Donovan-Brandburd under 37 CFR 1.132 filed 4/8/2022 is insufficient to overcome the rejection of claims 1,2,7,80-83,85-91 based upon Farber, alone, or as modified with other cited prior arts, as set forth in the last Office action because: the showing is not commensurate in scope with the claims, and facts presented are not germane to the rejection at issue. 
While the declaration is informative, it failed to discussed the claimed limitation. The declaration discusses Oyster Catcher but it is unclear what is claimed in this Oyster Catcher and if this Oyster Catcher is relevant to the claimed invention of corrugated panels or sheets made out of the components as claimed in at least claim 1. In addition, the declaration does not discuss how Farber, alone, or in view with other cited prior art, do not teach the claimed invention and provides factual evidence against Farber. Moreover, it appears that the declaration is merely an opinion declaration on how Pat Donovan-Brandburd believes that the Oyster Catcher is a great product compare with other products on the market and not compared with the prior art as employed in the rejection. The declaration appears to mainly discuss how satisfy and content the user is with the Oyster Catcher products over standard products, which is insufficient to overcome the rejection.
Declaration of Randall A. Boyd
The declaration of Randall A. Boyd under 37 CFR 1.132 filed 4/8/2022 is insufficient to overcome the rejection of claims 1,2,7,80-83,85-91 based upon Farber, alone, or as modified with other cited prior arts, as set forth in the last Office action because: the showing is not commensurate in scope with the claims, and facts presented are not germane to the rejection at issue. 
While the declaration is informative, it failed to discussed the claimed limitation. Number 5 of the declaration appears to discuss the elected species of corrugated panels. However, based on the description, it appears that the corrugated panel is made of cement-infused jute cloth, which is not what is being claimed in at least claim 1, the independent claim. While it can be construed that this description is claims 1,2,83 combined, these claims give one the option of selecting various components. Thus, one does not have to select cement jute cloth. In addition, the facts presented in the declaration are not germane to the rejection at issue, i.e. Farber, alone or as modified by various cited prior arts. The declaration appears to mainly discuss how satisfy and content the user is with the Oyster Catcher products over standard products, which is insufficient to overcome the rejection.  
Declaration of Joel Fodrie, PH.D.
The declaration of Joel Fodrie, PH.D. under 37 CFR 1.132 filed 4/8/2022 is insufficient to overcome the rejection of claims 1,2,7,80-83,85-91 based upon Farber, alone, or as modified with other cited prior arts, as set forth in the last Office action because: the showing is not commensurate in scope with the claims, and facts presented are not germane to the rejection at issue. 
While the declaration is informative, it failed to discussed the claimed limitation. Number 4 of the declaration appears to discuss a comparison between the Oyster Catcher and Oyster Castle blocks and stated that the Oyster Catcher is a better product than the Oyster Castle blocks. The declaration goes on and stated that the Oyster Catcher product is light weight and the vertical support elements made out of cement-infused jute cloth allow reef building over soft sediments. However, this description of the Oyster Catcher is not the elected species of corrugated panels, and does not commensurate in scope with the claims, at least claim 1, the independent claim. While it can be construed that this description is the elected species as shown in fig. 5 with the vertical support elements (not labeled but can be seen as part of the “0.75 m” and “0.38 m” dimensions), the vertical support elements are not being claimed. In addition, the claims give one the option of selecting various components; thus, one does not have to select cement jute cloth as mentioned in the declaration. Moreover, the facts presented in the declaration are not germane to the rejection at issue, i.e. Farber, alone or as modified by various cited prior arts. The declaration appears to mainly discuss how satisfy and content the user is with the Oyster Catcher products over standard products, which is insufficient to overcome the rejection.
Declaration of Tracy Skrabal
The declaration of Tracy Skrabal under 37 CFR 1.132 filed 4/8/2022 is insufficient to overcome the rejection of claims 1,2,7,80-83,85-91 based upon Farber, alone, or as modified with other cited prior arts, as set forth in the last Office action because: the showing is not commensurate in scope with the claims, and facts presented are not germane to the rejection at issue. 
While the declaration is informative, it failed to discussed the claimed limitation. Number 4 of the declaration appears to discuss a comparison between the Oyster Catcher, shell bags and cast concrete reef building materials, and stated that the Oyster Catcher is a better product than the shell bags and cast concrete reef building materials. The declaration goes on and stated that the Oyster Catcher product is light weight and uses biodegradable plant-based cloths to develop flexible and structural frameworks. However, this description of the Oyster Catcher is not the elected species of corrugated panels, and does not commensurate in scope with the claims, at least claim 1, the independent claim. In addition, the claims give one the option of selecting various components; thus, one does not have to select cement jute cloth as mentioned in the declaration.  Moreover, the facts presented in the declaration are not germane to the rejection at issue, i.e. Farber, alone or as modified by various cited prior arts. The declaration appears to mainly discuss how satisfy and content the user is with the Oyster Catcher products over standard products, which is insufficient to overcome the rejection.  
Declaration of Roy Brownlow
The declaration of Roy Brownlow under 37 CFR 1.132 filed 4/8/2022 is insufficient to overcome the rejection of claims 1,2,7,80-83,85-91 based upon Farber, alone, or as modified with other cited prior arts, as set forth in the last Office action because: the showing is not commensurate in scope with the claims, and facts presented are not germane to the rejection at issue. 
While the declaration is informative, it failed to discussed the claimed limitation. Number 4 (first occurrence; note there are two “4” and it appears that applicant mis-numbered) of the declaration appears to discuss a comparison between the Oyster Catcher, bagged oyster shells and concrete reef balls, and stated that the Oyster Catcher is a better product than the bagged oyster shells and concrete reef balls, and that Mr. Brownlow used the Oyster Catcher for his personal property. The declaration goes on and stated that the Oyster Catcher product is biodegradable, does not harm the critical habitat, and the public trust use. However, this description of the Oyster Catcher is not the elected species of corrugated panels, and does not commensurate in scope with the claims, at least claim 1, the independent claim. The claims give one the option of selecting various components; thus, the user can select various components which the declaration does not discuss. Moreover, the facts presented in the declaration are not germane to the rejection at issue, i.e. Farber, alone or as modified by various cited prior arts. The declaration appears to mainly discuss how satisfy and content the user is with the Oyster Catcher products over standard products, which is insufficient to overcome the rejection.  
Declaration of Niels Lindquist, PH.D.
The declaration of Niels Lindquist, PH.D. under 37 CFR 1.132 filed 4/8/2022 is insufficient to overcome the rejection of claims 1,2,7,80-83,85-91 based upon Farber, alone, or as modified with other cited prior arts, as set forth in the last Office action because: the showing is not commensurate in scope with the claims, and facts presented are not germane to the rejection at issue. 
While the declaration is informative, the examiner has made a new ground of rejection as stated above. Thus, the declaration does not appear to overcome the new ground of rejection. In addition, the declaration appears to have extensive discussion of Moore et al. and Wellman et al., which were not employed in any of the Office actions. As stated, the declaration presented facts that are not germane to the rejection at issue. Moreover, it appears that the declaration is attempting to claim commercial success based on number 7. If indeed that applicant is attempting to claim commercial success, applicant is guided to MPEP 716.03(a)-(b) for evidences that are needed to be submitted for commercial success, OR 37 CFR 1.132 practice for secondary consideration under various criteria such as unexpected results, long-felt need, etc. Similar to the other declarations, the declaration of Niels Lindquist, PH.D. appears to give comparison between the Oyster Catcher and various known standard products in the market, but there is no discussion of Farber, alone or as modified by other cited prior arts. Number 9 of the declaration appears to be discussing cement-infused jute cloth, which is not the elected species, i.e. corrugated panels or sheets that can be made out of netting, cloth, fabric, OR twine infused or impregnated with a binder comprising a mineral-based hardening agent. While it can be construed that this description is claims 1,2,83 combined, these claims give one the option of selecting various components. Thus, one does not have to select cement jute cloth. Likewise, number 11 discusses 3-D pretzel-like form of Oyster Catcher, which is not the elected species of fig. 5. The rest of the declaration discusses various locations, businesses and non-profit organization using the Oyster Catcher and satisfaction of the product. However, there is no showing of facts that commensurate in scope with the claims and facts presented are not germane to the rejection at issue. The declaration appears to mainly discuss how satisfy and content the user is with the Oyster Catcher products over standard products, which is insufficient to overcome the rejection.  
 	In conclusion, the examiner has considered/acknowledged the declarations of Rachel Gittman, Pat Donovan-Brandburd, Randall A. Boyd, Joel Fodrie, PH.D., Tracy Skrabal, Roy Brownlow, and Niels Lindquist, PH.D., but found that the evidence submitted lacks showing that commensurate in scope with the claims and the facts presented are not germane to the rejection at issue. In general, the declarations appear to demonstrate the user’s satisfaction of Oyster Catcher and their opinion on how better the Oyster Catcher is over standard products such as the bagged shells and cast concrete (reef building and concrete balls), and not what is being claimed and the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643